 

Exhibit 10.1

 

THIRTEENTH AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED FIRST LIEN CREDIT
AGREEMENT

 

This THIRTEENTH AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED FIRST LIEN
CREDIT AGREEMENT (“Waiver”), dated effective as of February 29, 2016 (the
“Effective Date”), is by and among Energy XXI Gulf Coast, Inc., a Delaware
corporation (the “Borrower”), EPL Oil & Gas, Inc., a Delaware corporation
(“EPL”), the lenders party to the First Lien Credit Agreement described below
(the “Lenders”), and Wells Fargo Bank, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), and the other parties in
the capacities herein identified.

 

RECITALS

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons are parties to the Second Amended and Restated First Lien Credit
Agreement, dated as of May 5, 2011, as amended by the First Amendment to Second
Amended and Restated First Lien Credit Agreement dated as of October 4, 2011, by
the Second Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 24, 2012, by the Third Amendment to Second Amended and Restated
First Lien Credit dated as of October 19, 2012, by the Fourth Amendment to
Amended and Restated First Lien Credit Agreement dated as of April 9, 2013, by
the Fifth Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 1, 2013, by the Sixth Amendment to Second Amended and Restated
First Lien Credit Agreement dated as of September 27, 2013, by the Seventh
Amendment to Second Amended and Restated First Lien Credit Agreement dated as of
April 7, 2014, by the Eighth Amendment to the Second Amended and Restated First
Lien Credit Agreement dated as of May 23, 2014, by the Ninth Amendment to Second
Amended and Restated First Lien Credit Agreement dated as of September 5, 2014,
by the Tenth Amendment to Second Amended and Restated Credit Agreement (the
“Tenth Amendment”) dated as of March 3, 2015, by the Eleventh Amendment to the
Second Amended and Restated Credit Agreement dated as of July 31, 2015 (the
“Eleventh Amendment,”) and by the Twelfth Amendment to the Second Amended and
Restated Credit Agreement dated as of November 24, 2015 (the “Twelfth
Amendment”) (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “First Lien Credit Agreement”);

 

WHEREAS, the Borrower requests a waiver of the provision of Section 7.1.1(c), of
the Credit Agreement in respect of the Compliance Certificate to be delivered in
respect of the fiscal quarter ending December 31, 2015;

 

WHEREAS, upon the terms and conditions set forth in this Waiver the
Administrative Agent and the Required Lenders will grant the waiver requested by
the Borrower; and

 

WHEREAS, in consideration of the granting of such Waiver the Borrower and EPL
will agree to certain amendments to the First Lien Credit Agreement upon the
terms set forth in this Waiver;

 



 

 

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.           Definitions. Capitalized terms used herein (including in
the Recitals hereto) but not defined herein shall have the meanings as given
them in the First Lien Credit Agreement, unless the context otherwise requires.

 

Section 2.           Waiver.

 

Upon the conditions that (a) the Borrower and EPL at all times shall, and shall
cause their officers, employees and advisors to cooperate in all reasonable
respects with the Administrative Agent and its designees (including Willkie Farr
& Gallagher, LLP (“Willkie”) and RPA Advisors (“RPA”)) in furnishing information
reasonably available to the Borrower or EPL promptly upon (or, if later, as soon
as reasonably practicable after) receipt of a request by the Administrative
Agent or its designees regarding the Collateral or the Borrower’s or EPL’s and
their respective Subsidiaries’ financial affairs, finances, financial condition,
business and operations, such cooperation to include, (i) at the request of the
Administrative Agent, that the chief executive officer, the chief financial
officer and other senior management of the Borrower and EPL and any other
Obligor and such other officers, employees and advisors of the Borrower or EPL
and any other Obligor requested by the Administrative Agent or its designees,
making themselves reasonably available to discuss any matters regarding the
Collateral or the Borrower’s or EPL’s and their respective Subsidiaries’
financial affairs, financial condition, business and operations, all upon prior
notice during normal business hours, and (ii) that the Borrower and EPL shall
direct and authorize all such persons and entities, to disclose to the
Administrative Agent and its designees the information reasonably requested by
the Administrative Agent or its designees (including Willkie and RPA) regarding
the foregoing and (b) the Borrower and EPL shall promptly, and in any event on
or before February 29, 2016, cause or take all reasonably practicable actions to
cause all amounts on deposit in any Deposit Account or Securities Account (as
that term is defined in the UCC) that is not subject to a Control Agreement to
be deposited in one or more Deposit Accounts or Securities Account which are
subject to Control Agreements and such deposits shall be made on or before
March 4, 2016, the Required Lenders hereby waive until the Waiver Termination
Date the requirement of Section 7.1.1(c) of the Credit Agreement to deliver a
Compliance Certificate in respect of the fiscal quarter ending
December 31, 2015. For the avoidance of doubt, the Borrower shall have the
obligation to deliver such Compliance Certificate on the day following such
Waiver Termination Date. The waiver in this Section 2 does not constitute a
waiver of any provision of the First Lien Credit Agreement or any other Loan
Document other than a waiver of Section 7.1.1(c) of the Credit Agreement until
the Waiver Termination Date. As used herein, the term “Waiver Termination Date”
means the earlier of (i) March 14, 2016, (ii) the date on which the Borrower or
EPL shall fail to comply with the conditions in Section 2 or 4(a) of this Waiver
or (iii) the occurrence of an Event of Default (other than any Event of Default
that may exist as a direct result of the existence of the Specified Condition).

 



 -2-

-EXXI Waiver-

 

 

Section 3.           Conditions to Effectiveness. This Waiver shall be deemed
effective (subject to the conditions herein contained) as of the Effective Date
when the Administrative Agent has received counterparts hereof duly executed by
the Borrower, EPL, the Administrative Agent and the Required Lenders and upon
the prior or concurrent satisfaction of each of the following conditions:

 

(a)           the Administrative Agent shall have received for its own account,
or for the account of each Lender, as the case may be, (i) all fees, costs and
expenses due and payable pursuant to Section 3.3 of the First Lien Credit
Agreement, if any, and (ii) if then invoiced, any amounts payable pursuant to
Section 10.3 of the First Lien Credit Agreement;

 

(b)           the representations and warranties in Section 5 below are true and
correct; and

 

(c)           after giving effect to this Waiver, no Default or Event of Default
(other than any Default or Event of Default that may exist as a direct result of
the existence of the Specified Condition), Borrowing Base Deficiency or EPL
Borrowing Base Deficiency shall have occurred and be continuing. As used in this
Waiver, the term “Specified Condition” means the failure of EPL to pay interest
due on the 2012 EPL Notes on February 15, 2016 and thereafter.

 

Delivery by the Borrower and EPL of an executed counterpart of this Waiver to
the Administrative Agent shall constitute a representation and warranty by the
Borrower and EPL that the statements in the foregoing clauses (a), (b) and (c)
are true and correct.

 

Section 4.           Amendments to First Lien Credit Agreement. (a) In
consideration of the Required Lenders’, the Issuers’ and the Administrative
Agent’s entering into this Waiver, the Borrower and EPL each agrees that
notwithstanding the provisions of Article 2 of the Credit Agreement but subject
to Section 4(d) below, it will not request a Credit Extension before
March 15, 2016. In addition, the Borrower and EPL agree to deposit the proceeds
of any Loan made on or after February 29, 2016 in a Deposit Account listed on
item 6.19(a) of the Disclosure Schedule. The Borrower and EPL agree that failure
to comply with any provision of this Section 4(a) constitutes an Event of
Default under Section 8.1.3 of the First Lien Credit Agreement.

 



 -3-

-EXXI Waiver-

 

 

(b)           Section 7.1.9 of the First Lien Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

“The Borrower and EPL will each keep all of its operating accounts, Deposit
Accounts, Securities Accounts (as such term is defined in the UCC) and other
bank accounts separate from, and will not co-mingle any of its cash or money
with, those of other Persons (including its Subsidiaries). The Borrower will,
and will cause each Subsidiary Guarantor to: (a) ensure that such Person’s
Account Debtors forward payment of all amounts owed by them to such Person to
one of the Deposit Accounts of such Person set forth on Item 6.19(a) of the
Disclosure Schedule, and (b) deposit, or cause to be deposited, promptly, and in
any event no later than the second Business Day after the date of receipt
thereof, all of such Person’s Collections in one of the Deposit Accounts of such
Person set forth on Item 6.19(a) of the Disclosure Schedule. The Borrower will
use commercially reasonable efforts to ensure, prior to any termination or
expiration of a Control Agreement relating to the Deposit Accounts initially set
forth on Item 6.19(a) of the Disclosure Schedule or the Securities Accounts
initially set forth on Item 6.19(b) of the Disclosure Schedule, that such
Deposit Accounts or Securities Accounts and amounts therein are replaced with
Deposit Accounts or Securities Accounts subject to a Control Agreement. So long
as no Default has occurred and is continuing (except with respect to the Deposit
Accounts initially set forth in Item 6.19(a) of the Disclosure Schedule, which
Deposit Accounts may be replaced at any time, subject to the proviso to this
sentence), the Borrower may amend Item 6.19(a) and Item 6.19(b) of the
Disclosure Schedule to add or replace one or more of the Deposit Accounts or
Securities Accounts; provided, however, that (i) the prospective depository
institution at which such Deposit Account or Securities Account will be held
shall be reasonably satisfactory to the Administrative Agent and (ii) in the
event such Deposit Account or Securities Account will replace or be in addition
to a Deposit Account or Securities Account set forth on Item 6.19(a) or Item
6.19(b) of the Disclosure Schedule hereto, prior to the time of the opening of
such Deposit Account or Securities Account, the Borrower or relevant Subsidiary
and such prospective depository institution shall have executed and delivered to
the Administrative Agent a Control Agreement in respect of such Deposit Account
or Securities Account and shall have caused any amounts in a Deposit Account or
Securities Account that is to be replaced to be deposited in an account set
forth on Item 6.19(a) or Item 6.19(b) of the Disclosure Schedule, as applicable.
The Borrower shall close or cause to be closed any of such Deposit Accounts or
Securities Account (and establish replacement Deposit Accounts or Securities
Accounts in accordance with the foregoing sentence) promptly and in any event
within 30 days of notice from the Administrative Agent that the creditworthiness
of any depository institution holding such Deposit Account or Securities Account
is no longer acceptable in the Administrative Agent’s reasonable judgment, or as
promptly as practicable and in any event within 60 days of notice from the
Administrative Agent that the operating performance, funds transfer, or
availability procedures or performance of the depository institution holding
such Deposit Account or Securities Account is no longer acceptable in the
Administrative Agent’s reasonable judgment.”

 

(c)           Item 6.19(a) and Item 6.19(b) of the Disclosure Schedule are
amended and restated in their entirety to be in the form of Annex I to this
Amendment.

 

(d)           The Issuers, the Lenders and the Administrative Agent hereby agree
that so long as the Borrower or EPL, as the case may be, satisfies the
conditions set forth in this Section 4(d) with respect thereto, one or more
Issuers can issue a Letter of Credit (a “Replacement Letter of Credit”) under
the First Lien Credit Agreement in replacement for any existing Letter of Credit
without the need to satisfy the conditions for such Credit Extension in Section
5.2.1 of the First Lien Credit Agreement. The following are the conditions for
the issuance of a Replacement Letter of Credit:

 

(i)           Such Replacement Letter of Credit does not have an aggregate face
amount in excess of the available amount of the Letter of Credit being replaced
and shall be in form and substance reasonably acceptable to the Administrative
Agent and the Issuer;

 



 -4-

-EXXI Waiver-

 

 

(ii)           Both before and after giving effect to the issuance of any such
Letter of Credit, the following statements shall be true and correct:

 

(1)           the representations and warranties set forth in each Loan Document
shall, in each case, be true and correct with the same effect as if then made
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except for representations and warranties which are qualified by a
materiality qualifier, which shall be true and correct in all respects) as of
such earlier date); provided that notwithstanding the foregoing, neither the
Borrower nor EPL is required to make or be deemed to have made any
representation in respect of Section 6.6 or Section 6.18 of the First Lien
Credit Agreement;

 

(2)           no Material Adverse Effect has occurred since June 30, 2010 (or
such more recent date for which the financial information required under Section
7.1.1(b) of the First Lien Credit Agreement shall have been provided by the
Borrower, except any Material Adverse Effect as a direct result of the decline
of hydrocarbon prices or the existence of the Specified Condition;

 

(3)           no Default (other than any Default that may exist as a direct
result of the existence of the Specified Condition) shall have occurred and be
continuing; and

 

(4)           as of the date of the issuance of such Letter of Credit, the
Borrower is permitted under the Permitted Secured Debt Documents, the Senior
Unsecured Debt Documents and the Permitted Unsecured Debt Documents to incur
such Credit Extension.

 

(iii)           The Administrative Agent shall be satisfied in its sole
discretion that arrangements satisfactory to it in its sole discretion have been
made for the exchange of the Replacement Letter of Credit for the Original
Letter of Credit. Such Replacement Letter of Credit shall be a Letter of Credit
for all purposes under the First Lien Credit Agreement, including Section 2.6
thereof; and

 

(iv)           The Administrative Agent shall have received an Issuance Request
for such Replacement Letter of Credit and delivery of such Issuance Request to
the Administrative Agent shall constitute a representation and warranty by the
Borrower or EPL, as applicable, that the statements in the preceding clauses
(i), (ii) and (iii) are true and correct.

 

Section 5.           Representations and Warranties. The Borrower and EPL each
hereby represents and warrants that after giving effect hereto:

 

(a)           the representations and warranties of the Obligors contained in
the Loan Documents are true and correct in all material respects, other than
those representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects (except for
representations and warranties which are qualified by a materiality qualifier
which shall be true and correct in all respects) as of such earlier date;
provided that notwithstanding the foregoing, neither the Borrower nor EPL makes
any representation in respect of Section 6.6 or Section 6.18 of the First Lien
Credit Agreement;

 



 -5-

-EXXI Waiver-

 

 

(b)           except to the extent waived in this Waiver, the Borrower and EPL
have performed and complied with all agreements and conditions contained in the
First Lien Credit Agreement required to be performed or complied with by it
prior to or as of the Effective Date;

 

(c)           the execution, delivery and performance by the Borrower, EPL and
each other Obligor of this Waiver and the other Loan Documents have been duly
authorized by all necessary corporate or other action required on their part and
this Waiver, along with the First Lien Credit Agreement and the other Loan
Documents, constitutes the legal, valid and binding obligation of each Obligor a
party thereto enforceable against them in accordance with its terms, except as
its enforceability may be affected by the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights or remedies of creditors generally;

 

(d)           neither the execution, delivery and performance of this Waiver by
the Borrower and EPL, the performance by them of the First Lien Credit Agreement
as waived or amended hereby nor the consummation of the transactions
contemplated hereby does or shall contravene, result in a breach of, or violate
(i) any provision of any Obligor’s certificate or articles of incorporation or
bylaws or other similar documents, or agreements, (ii) any law or regulation, or
any order or decree of any court or government instrumentality, or (iii) any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which any Obligor or any of its Subsidiaries is a party or by which any Obligor
or any of its Subsidiaries or any of their property is bound, except in any such
case to the extent such conflict or breach has been waived by a written waiver
document, a copy of which has been delivered to Administrative Agent on or
before the date hereof;

 

(e)           no Material Adverse Effect has occurred since December 31, 2014,
except any Material Adverse Effect as a direct result of the decline in the
price of hydrocarbons or the existence of the Specified Condition; and

 

(f)           no Default or Event of Default (other than any Default or Event of
Default that may exist as a direct result of the existence of the Specified
Condition), Borrowing Base Deficiency or EPL Borrowing Base Deficiency has
occurred and is continuing.

 

Section 6.           Loan Document; Ratification.

 

(a)           This Waiver is a Loan Document.

 

(b)           The Borrower, EPL and each other Obligor hereby ratifies, approves
and confirms in every respect all the terms, provisions, conditions and
obligations of the First Lien Credit Agreement as waived or modified hereby and
each of the other Loan Documents including without limitation all Mortgages,
Security Agreements, Guaranties, Control Agreements and other Security
Documents, to which it is a party.

 



 -6-

-EXXI Waiver-

 

 

Section 7.           Costs and Expenses. As provided in Section 10.3 of the
First Lien Credit Agreement, the Borrower and EPL agree to reimburse
Administrative Agent for all fees, costs, and expenses, including the reasonable
fees, costs, and expenses of counsel or other advisors for advice, assistance,
or other representation, in connection with this Waiver and any other
agreements, documents, instruments, releases, terminations or other collateral
instruments delivered by the Administrative Agent in connection with this
Waiver.

 

Section 8.           GOVERNING LAW. THIS WAIVER SHALL BE DEEMED A CONTRACT AND
INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

 

Section 9.           Severability. Any provision of this Waiver that is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Waiver or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 10.           Counterparts. This Waiver may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Waiver by signing one or more
counterparts. Any signature hereto delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.

 

Section 11.           No Waiver or Agreement. Except to the extent expressly set
forth in Section 2 hereof, the execution, delivery and effectiveness of this
Waiver shall not operate as a waiver of any default of the Borrower, EPL or any
other Obligor or any right, power or remedy of the Administrative Agent or the
other Secured Parties under any of the Loan Documents, nor constitute a waiver
of (or consent to departure from) any terms, provisions, covenants, warranties
or agreements of any of the Loan Documents nor constitute a representation or
agreement as to whether any Obligor is Solvent. The parties hereto reserve the
right to exercise any rights and remedies available to them in connection with
any present or future defaults with respect to the First Lien Credit Agreement
or any other provision of any Loan Document. For the avoidance of doubt, this
waiver does not constitute a waiver by any Lender that is a counterparty to a
Hedging Agreement with any Obligor or any Lender that is a Bank Product Provider
of any provision of any Hedging Agreement or any Bank Product Agreement with
such Lender.

 

Section 12.           Release. Borrower and EPL, for itself and on behalf of its
Subsidiaries and Affiliates and its and their predecessors, successors and
assigns, each do hereby forever release, discharge and acquit the Administrative
Agent, each Issuer, each Lender and each other Secured Party and each of their
successors, assignees, participants, officers, directors, members, affiliates,
advisors, internal and external attorneys, agents and employees (the
“Releasees”), from any and all duties, liabilities, obligations, claims
(including claims of usury), demands, accounts, suits, controversies and actions
that they at any time had or have or that its successors and assigns hereafter
may have, whether known or unknown, against any Releasee (collectively, the
“Released Claims”) that arise under, or in connection with, or that otherwise
relate, directly or indirectly, to the First Lien Credit Agreement, any Loan
Document or any related document, or to any acts or omissions of any such
Releasee in connection with any of the foregoing. As to each and every claim
released hereunder, Borrower and EPL each hereby represent that they have
received the advice of legal counsel with regard to the releases contained
herein and are freely and voluntarily entering into this Amendment. Borrower and
EPL each, for itself and on behalf of its Subsidiaries and Affiliates and its
and their predecessors, successors and assigns, do hereby forever covenant not
to assert (and not to assist or enable any other Person to assert) any Released
Claim against any Releasee.

 



 -7-

-EXXI Waiver-

 

 

Section 13.           Successors and Assigns. This Waiver shall be binding upon
the Borrower, EPL and their respective successors and permitted assigns and
shall inure, together with all rights and remedies of each Secured Party
hereunder, to the benefit of each Secured Party and the respective successors,
transferees and assigns.

 

Section 14.           Entire Agreement. THIS WAIVER, THE FIRST LIEN CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature Pages Follow)

 

 -8-

-EXXI Waiver-

 

 

In Witness Whereof, the parties hereto have caused this Waiver to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

  ENERGY XXI GULF COAST, INC.           By:  /s/ Antonio de
Pinho                                          Name: Antonio de Pinho
Title: President

 

 S-1Waiver Signature Page

 

 



  EPL OIL & GAS, INC.           By:  /s/ Antonio de
Pinho                                          Name: Antonio de Pinho
Title: President

 

 S-2Waiver Signature Page

 

 



  WELLS FARGO BANK, N.A., as the Administrative Agent, an Issuer and a Lender  
        By:  /s/ David Maynard                                          Name:
David Maynard
Title: Senior Vice President

 

 S-3Waiver Signature Page

 



 

 AMEGY BANK NATIONAL ASSOCIATION, as Lender         By:/s/ G. Scott
Collins                                     
Name: G. Scott Collins
Title: Senior Vice President

 

 S-4Waiver Signature Page

 



 

 THE BANK OF NOVA SCOTIA, as Lender         By:/s/ Alan
Dawson                                     
Name: Alan Dawson
Title: Director

 



 

 SCOTIABANC INC., as Lender         By:/s/ J.F.
Todd                                           
Name: J.F. Todd
Title: Vice President

  

 S-5Waiver Signature Page

 



 

 TORONTO DOMINION (TEXAS) LLC, as Lender         By:/s/ Savo
Bozic                                          
Name: Savo Bozic
Title: Authorized Signatory

 

 S-6Waiver Signature Page

 



 

 CAPITAL ONE, NATIONAL ASSOCIATION, as Lender         By:/s/ Robert
James                                         
Name: Robert James
Title: Director

 

 S-7Waiver Signature Page

 



 

 NATIXIS, New York Branch, as Lender         By:/s/ Stuart
Murray                                         
Name: Stuart Murray
Title: Managing Director

 

    By:/s/ Mary Lou Allen                                     
Name: Mary Lou Allen
Title: Director

 

 S-8Waiver Signature Page

 



 

 BARCLAYS BANK PLC, as Lender         By:/s/ Ronnie
Glen                                   
Name: Ronnie Glen
Title: Vice President

 

 S-9Waiver Signature Page

 



 

 CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender         By:/s/ Bryan J.
Matthews                                  
Name: Bryan J. Matthews
Title: Authorized Signatory

 

    By:/s/ Julia Bykhovskaia                               
Name: Julia Bykhovskaia
Title: Authorized Signatory

 

 S-10Waiver Signature Page

 



 

 ING CAPITAL LLC, as Lender         By:/s/ Juli
Bieser                                             
Name: Juli Bieser
Title: Managing Director

 

    By:/s/ Josh Strong                                             
Name: Josh Strong
Title: Director

 

 S-11Waiver Signature Page

 



 

 REGIONS BANK, as Lender and as Swing Line Lender         By:/s/ J. Richard
Baker                                    
Name: J. Richard Baker
Title: Senior Vice President

 

 S-12Waiver Signature Page

 



 

 CITIBANK, N.A., as Lender         By:/s/ Cliff
Vaz                                             
Name: Cliff Vaz
Title: Vice President

 

 S-13Waiver Signature Page

 



 

 UBS AG, STAMFORD BRANCH, as Issuer and Lender         By:/s/ Darlene
Arias                                       
Name: Darlene Arias
Title: Director

 

    By:/s/ Craig Pearson                                       
Name: Craig Pearson
Title: Associate Director

 

 S-14Waiver Signature Page

 



 

 DEUTSCHE BANK AG NEW YORK BRANCH, as Lender         By:/s/ Benjamin
Souh                                       
Name: Benjamin Souh
Title: Vice President

 

    By:/s/ Marcus M. Tarkington                          
Name: Marcus M. Tarkington
Title: Director

 

 S-15Waiver Signature Page

 



 

 COMMONWEALTH BANK OF AUSTRALIA, as Lender         By:/s/ Sanjay
Remond                                     
Name: Sanjay Remond
Title: Director

 

 S-16Waiver Signature Page

 



 

 COMERICA BANK, as Lender         By:/s/ Brandon M.
White                               
Name: Brandon M. White
Title: Vice President

 

 S-17Waiver Signature Page

 



 

 FIFTH THIRD BANK, as Lender         By:/s/ Justin
Bellamy                               
Name: Justin Bellamy
Title: Director

 

 S-18Waiver Signature Page

 



 

 ABN AMRO CAPITAL USA LLC, as Lender         By:/s/ Darrell
Holley                                   
Name: Darrell Holley
Title: Managing Director

 

    By:/s/ David Montgomery                            
Name: David Montgomery
Title: Executive Director

 

 S-19Waiver Signature Page

 



 

 SUMITOMO MITSUI BANKING CORPORATION, as Lender         By:/s/ Hiroyuki
Maeda                            
Name: Hiroyuki Maeda
Title: Deputy General Manager

 

 S-20Waiver Signature Page

 

 



 KEYBANK NATIONAL ASSOCIATION, as Lender        
By:                                                                      
Name:
Title:

 

 S-21Waiver Signature Page

 



 

 SANTANDER BANK, N.A., as Lender         By:/s/ Aidan
Lanigan                                      
Name: Aidan Lanigan
Title: Senior Vice President

 

    By:/s/ Puiki Lok                                                
Name: Puiki Lok
Title: Vice President

 

 S-22Waiver Signature Page

 



 

 WHITNEY BANK, as Lender         By:/s/ Liana
Tchernysheva                              
Name: Liana Tchernysheva
Title: Senior Vice President

 

 S-23Waiver Signature Page

 



 

 CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Lender         By:/s/
E. Lindsay Gordon                              
Name: E. Lindsay Gordon
Title: Executive Director

 

 S-24Waiver Signature Page

 



 

 CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender         By:/s/ Michael
Willis                              
Name: Michael Willis
Title: Managing Director

 

    By:/s/ Sharada Manne                              
Name: Sharada Manne
Title: Managing Director

 

 S-25Waiver Signature Page

 



 

 IBERIABANK, as Lender         By:/s/ Tyler S. Thoem                            
Name: Tyler S. Thoem
Title: Senior Vice President

 

 S-26Waiver Signature Page

 



 

 PNC BANK, NATIONAL ASSOCIATION, as Lender         By:/s/ Sandra
Aultman                             
Name: Sandra Aultman
Title: Managing Director

 

 S-27Waiver Signature Page

 

 

 THE ROYAL BANK OF SCOTLAND, plc, as Lender         By:/s/ Samira
Siskind                             
Name: Samira Siskind
Title: Director

 

 S-28Waiver Signature Page

 

 

 ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:     ENERGY XXI GOM,
LLC         By:/s/ Antonio de Pinho                                   
Name: Antonio de Pinho
Title: President

 



 

 ENERGY XXI TEXAS ONSHORE, LLC         By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 



 

 ENERGY XXI ONSHORE, LLC         By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 



 

 ENERGY XXI PIPELINE, LLC         By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 



 

 ENERGY XXI LEASEHOLD, LLC         By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 



 S-29Waiver Signature Page

 

 

 ENERGY XXI PIPELINE II, LLC         By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 



 

 MS ONSHORE, LLC         By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 

 

 EPL PIPELINE, L.L.C.         By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 



 

 NIGHTHAWK, L.L.C.         By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 



 

 EPL OF LOUISIANA, L.L.C.         By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 



 S-30Waiver Signature Page

 

 

 DELAWARE EPL OF TEXAS, LLC         By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 



 

 ANGLO-SUISSE OFFSHORE PIPELINE PARTNERS, LLC         By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 



 

 EPL PIONEER HOUSTON, INC.         By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 



 

 ENERGY PARTNERS, LTD., LLC         By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 



 S-31Waiver Signature Page

 

 

 ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN IN ITS CAPACITY AS
GUARANTOR UNDER ITS LIMITED RECOURSE GUARANTY AND GRANTOR UNDER ITS PLEDGE
AGREEMENT AND IRREVOCABLE PROXY DELIVERED IN CONNECTION WITH THE CREDIT
AGREEMENT:      ENERGY XXI USA, INC.         By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 

 S-32Waiver Signature Page

 

 

 M21K, LLC         By:/s/ Antonio de Pinho                                   
Name: Antonio de Pinho
Title: President

 



 

 SOILEAU CATERING, LLC         By:/s/ Antonio de
Pinho                                   
Name: Antonio de Pinho
Title: President

 

 S-33Waiver Signature Page

 

 